Title: To George Washington from David Stuart, 18 December 1785
From: Stuart, David
To: Washington, George



Dear Sir,
18th Decemr—[17]85—Rich[mon]d

I yesterday made the contract you desired me, for oats, with Mr Savage, at two and six-pence the bushel, as you will see by the inclosed, which I send you. This Gentleman was employed by Mr Dandridge, to rescue Mr Custis’s estate on the Eastern shore, from Posey’s hands; and having befriended it in a particular manner without recompence; I early in the Summer sollicited a continuance of his kindness—As the estate there is all rented out, and the money arising from the rents will be due the first of January, I have desired him to detain the amount of the contract—This was indeed a great inducement to him, to make the contract, and I considered it as agreeable to all parties—Mr Henley falls greatly short of his expectations, both in corn and tobacco—he has not yet informed me how much he will have for sale—I shall know by Christmas, and shall instruct him to reserve for you the quantity you request.
An act has just passed for paying in hard money, the interest due on money put into the Continental loan office—I send you the act, lest you might not attend to it in the papers—If you have any business of this sort to be transacted, I shall be happy

to serve you in it—But you will observe the time will be soon elapsed—It did not occur to me before, that you might have money in the Office, or I should have given you earlier notice of it.
You will have seen from the journals, that nothing is yet done on the subject of trade. I doubt much if any thing effectual will be done—If there is, it may be ascribed to a letter from the legislature of Maryland, requesting an appointment of Commissioners by each State to fix on a similarity of restrictions.
The consideration of British debts is now before us, and from the opposition made by Mr Smith to leave, to bring in a bill on that subject, I have my fears about the success of it. I expect to get the bill you transmitted, passed the ensuing week; as it is reported reasonable by the Committee, to whom it was referred—The situation of the roads in our part of the Country, has induced my Colleague and myself, to sollicit leave, to bring in a bill for putting and keeping them in better order, in future—As one expedient, we have fixed on a moderate toll on all carriages, at the two great entrances to the town—It is in other respects, similar to the bill passed in the ⟨yr⟩ seventy two —I am Dear sir very respectfully and sincerely Your Obnt Servant

David Stuart

